        Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              TALLAHASSEE DIVISION

DAVID T. CURRY,

        Plaintiff,
                                             CASE NUMBER: 4:18cv00207-RH-CAS
  vs.

JULIE L. JONES, et al.,

     Defendants.
________________________________/

              DEFENDANT DR. VILCHEZ’S MOTION TO DISMISS
              SECOND AMENDED COMPLAINT WITH PREJUDICE
               AND INCORPORATED MEMORANDUM OF LAW

        Defendant, DR. VILCHEZ, through undersigned counsel and pursuant to

Rule 12 of the Federal Rules of Civil Procedure and Rule 7.1 of Local Rules for

the Northern District of Florida, hereby files this Motion to Dismiss Plaintiff’s

Second Amended Complaint with Prejudice and Incorporated Memorandum of

Law, and states that the Second Amended Complaint [Doc. 23], should be

dismissed with prejudice for the following reasons:

        A. Plaintiff failed to state a claim for deliberate indifference to a serious
           medical condition against Dr. Vilchez;

        B. The claims against Dr. Vilchez are barred by qualified immunity;

        C. The claims against Dr. Vilchez are barred by the Eleventh Amendment;
           and




{Firm/11040/00067/PLEADING/02166174.DOCX }
      Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 2 of 12
                                                        CASE NO.: 4:18cv00207-RH-CAS
                                                                           Page 2 of 12

      D. There are no physical injuries alleged to have resulted from the
         actions/omissions of Dr. Vilchez.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff brings the instant lawsuit regarding his Hepatitis-C (“HCV”). [Doc.

23]. It is unclear whether Plaintiff sues Dr. Vilchez in her individual or official

capacity. [Doc. 23].      Plaintiff seeks compensatory and punitive damages in

unspecified amounts, as well as recovery of attorneys’ fees and costs, although

Plaintiff is acting on a pro-se basis. [Doc. 23].

      Plaintiff started treatment with Dr. Vilchez in February of 2015. [Doc. 23 at

¶56]. Plaintiff alleges that once he was in the care of Dr. Vilchez, he underwent

“an array of tests” such as EKG, lab tests, chest x-rays, etc. [Doc. 23 at ¶56].

Plaintiff also alleges that he advised Dr. Vilchez he was a HCV stage F4, and that

in response Dr. Vilchez advised him that the Florida Department of Corrections

(“FDC”) does not provide treatment for inmates with HCV because it is too

expensive and not practical. [Doc. 23 at ¶56].

      Plaintiff goes on to recount that on May 20, 2018, he consulted with Dr.

Vilchez regarding a bulge on the right side of Plaintiff’s liver. [Doc. 23 at ¶58]. Dr.

Vilchez ordered a pre-dialysis diet for the Plaintiff, prescribed pain medication,

and requested a consult for the Plaintiff with a liver specialist. [Doc. 23 at ¶58]. As

a result of Dr. Vilchez’s liver specialist request, Plaintiff was transferred to another


                            {Firm/11040/00067/PLEADING/02166174.DOCX }
     Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 3 of 12
                                                       CASE NO.: 4:18cv00207-RH-CAS
                                                                          Page 3 of 12

institution, underwent a liver ultrasound, however did not consult with a liver

specialist. [Doc. 23 at ¶58]. Plaintiff alleges that the liver specialist consult

requested by Dr. Vilchez was denied. [Doc. 23 at ¶58].

      Plaintiff goes on to allege that between July and September of 2015, he

consulted with Dr. Vilchez on various occasions to discuss lab results and the

deteriorating condition of Plaintiff’s liver function. [Doc. 23 at ¶59]. During that

period of time, Dr. Vilchez observed a “lump” on Plaintiff’s right side and ordered

a CT scan for the Plaintiff. [Doc. 23 at ¶59]. Dr. Vilchez reviewed the results of the

CT scan with the Plaintiff, and advised the Plaintiff that the bulge or lump was just

a fatty deposit and that there was nothing to worry about. [Doc. 23 at ¶59]. These

are the only factual allegations directed at Dr. Vilchez. [Doc. 23].

      Additionally, the Second Amended Complaint generally lists the numerous

forms of treatment and testing that Plaintiff received since his incarceration in

2015. [Doc. 23]. Specifically, Plaintiff admits in his own pleading that he

underwent “an array of tests” to include, “EKG, chest x-ray, labs, etc.” [Doc. 23 at

¶56]. Plaintiff was also enrolled in the Chronic Clinic, and was being regularly

monitored, received a special diet, pain and other medication as needed,

ultrasounds on several occasions, CT scan, and dental treatment. [Doc. 23].

      It should be noted that Plaintiff initiated treatment for his HCV with the drug

Epclusa on February 21, 2018 (i.e., approximately 2 months before he filed the

                           {Firm/11040/00067/PLEADING/02166174.DOCX }
      Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 4 of 12
                                                       CASE NO.: 4:18cv00207-RH-CAS
                                                                          Page 4 of 12

instant lawsuit). Although Plaintiff had already been receiving treatment for weeks

as of the date he filed the instant lawsuit, he failed to provide this information in

his pleadings. Plaintiff’s treatment was completed on May 15, 2018. Plaintiff’s test

results currently show that Plaintiff has been cured of the HCV virus.

      As outlined in detail below, dismissal with prejudice is proper because

Plaintiff failed to state a claim against Dr. Vilchez, because Dr. Vilchez is entitled

to immunity, and also because there are no allegations that any of Dr. Vilchez’s

actions or omissions resulted in any physical injuries to the Plaintiff.

      STANDARD

      A claim will survive a motion to dismiss only if the factual allegations in

the complaint "raise a right to relief above the speculative level." Bell Atlantic

Corp., et al. v. Twombly, 550 U.S. 544 (2007)). A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.

The plausibility standard is not akin to a "probability requirement," but it asks

for more than a sheer possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, SS6 U.S. 662,678 (2009) (internal citation omitted).

      Dismissal with prejudice is proper when a more carefully drafted complaint

would not state a claim for relief. Arthur v. JP Morgan Chase Bank, NA, 569 Fed.



                           {Firm/11040/00067/PLEADING/02166174.DOCX }
     Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 5 of 12
                                                        CASE NO.: 4:18cv00207-RH-CAS
                                                                           Page 5 of 12

Appx. 669, 686 (11th Cir. 2014) (citing, Ziemba v. Cascade, Int'l, Inc., 256 F.3d

1194, 1213 (11th Cir. 2001)).

   II.      MEMORANDUM OF LAW

   A. Dismissal for Failure to State a Claim Upon Which Relief Can Be Granted.

         To state a claim upon which relief can be granted under the Eighth

Amendment for inadequate treatment, a plaintiff must allege that the defendant

showed deliberate indifference to the plaintiff's serious medical need. Estelle v.

Gamble, 429 U.S. 97, 106 (1976). This requires a plaintiff to allege both an

objective and subjective component. Farrow v. West, 320 F.3d 1235, 1243

(11th Cir. 2003).

         For the subjective component of the claim, plaintiff must allege (1) the

defendant's subjective knowledge of a substantial risk of serious harm, (2)

disregard of that risk, and (3) conduct that is more than negligence. Bozeman v.

Orum, 422 F.3d 1265, 1272 (11th Cir. 2005). Additionally, when a prisoner

receives adequate medical care but desires different modes of treatment, the care

provided by the correctional institution does not amount to deliberate indifference.

Hamm v. DeKalb County, 774 F.2d 1567, 1575 (11th Cir.1985).

         The Second Amended Complaint fails to state a claim upon which relief can

be granted against Dr. Vilchez for several reasons. First and foremost, Plaintiff

failed to plead or otherwise show that Dr. Vilchez was deliberately indifferent to

                            {Firm/11040/00067/PLEADING/02166174.DOCX }
      Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 6 of 12
                                                       CASE NO.: 4:18cv00207-RH-CAS
                                                                          Page 6 of 12

his condition through conduct which was more than negligence. Bozeman, 422

F.3d at 1272. According to Plaintiff’s own allegations of the Second Amended

Complaint, Dr. Vilchez examined Plaintiff on several occasions, ordered

several different types of treatment for the Plaintiff, answered his questions and

addressed his concerns. [Doc. 23 at ¶¶56-59]. Also according to Plaintiff’s own

allegations, Dr. Vilchez ordered “an array of tests” such as EKG, lab tests, chest

x-rays, etc., ordered a pre-dialysis diet for the Plaintiff, prescribed pain medication,

and requested a consult for the Plaintiff with a liver specialist. As a result of Dr.

Vilchez’s liver specialist request, Plaintiff was transferred to another institution

and underwent a liver ultrasound. [Doc. 23 at ¶¶56-59]. Plaintiff’s own allegations

show that Dr. Vilchez examined Plaintiff on several occasions and took the time to

explain and review Plaintiff’s lab and other test results. [Doc. 23 at ¶¶56-59]. Dr.

Vilchez also ordered a CT scan for the Plaintiff, reviewed the results of the CT

scan with the Plaintiff, and advised the Plaintiff that the bulge or lump was just a

fatty deposit and that there was nothing to worry about. [Doc. 23 at ¶59].

      According to Plaintiff’s own allegations, Dr. Vilchez had no authority to

begin Plaintiff’s treatment, and instead this was a decision of the FDC. [Doc. 23].

Plaintiff’s own allegations show that Dr. Vilchez did everything under his power

for Plaintiff’s treatment by ordering tests, monitoring the Plaintiff, answering



                           {Firm/11040/00067/PLEADING/02166174.DOCX }
     Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 7 of 12
                                                      CASE NO.: 4:18cv00207-RH-CAS
                                                                         Page 7 of 12

questions, prescribing the medications he had the authority to prescribe, among

others. [Doc. 23 at ¶¶56-59].

      Plaintiff’s allegations directed at Dr. Vilchez are nothing more than a

disagreement with the treatment/testing which was provided. Specifically,

Plaintiff’s allegations [Doc. 23 at ¶¶56-59], clearly show that Plaintiff simply

desired different modes of testing/treatment than the one he was provided. This

does not constitute deliberate indifference. See, Hamm, 774 F.2d at 1575 (when a

prisoner receives adequate medical care but desires different modes of treatment,

the care provided by the correctional institution does not amount to deliberate

indifference).

      For these reasons, Plaintiff failed to state a claim upon which relief can be

granted, and the Second Amended Complaint should be dismissed in its entirety as

to Dr. Vilchez.

   B. Dismissal With Prejudice Based on Qualified Immunity.

      Qualified immunity offers complete protection for officials sued in their

individual capacities acting within their discretionary authority if their conduct

“does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818,

(1982).



                          {Firm/11040/00067/PLEADING/02166174.DOCX }
     Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 8 of 12
                                                       CASE NO.: 4:18cv00207-RH-CAS
                                                                          Page 8 of 12

      Unless the plaintiff's allegations state a claim of violation of clearly

established law, a defendant pleading qualified immunity is entitled to dismissal

before the commencement of discovery. Nichols v. Maynard, 204 Fed. Appx. 826,

828 (11th Cir. 2006) (citing, Marsh v. Butler County, 268 F.3d 1014, 1022 (11th

Cir. 2001) (internal citation omitted). Without such allegations, the district court

should grant qualified immunity at the motion to dismiss stage. Id. (citing,

Gonzalez v. Reno, 325 F.3d 1228, 1233 (11th Cir. 2003)).

      In Nichols, the defendants filed a motion for dismiss for failure to state a

claim, asserting they were entitled to qualified immunity because the plaintiff

failed to plead deliberate indifference. Id. at 827. The district court denied the

motion to dismiss, holding that the allegations of the complaint sufficiently plead a

claim for deliberate indifference. Id. The Eleventh Circuit Court of Appeals

reversed the denial of the motion to dismiss, and ordered dismissal of the claims

with prejudice. Id. at 829. The Court reasoned that the allegations of the complaint

were insufficient to plead a claim for deliberate indifference. Id. For this reason,

the Eleventh Circuit Court of Appeals explained, the district court erred in denying

defendants’ motion to dismiss based on qualified immunity. Id.

      As outlined in this Memorandum of Law, here the allegations of the Second

Amended Complaint are insufficient to plead a claim for deliberate indifference.

To the extent that the claims against Dr. Vilchez are brought against her in her

                           {Firm/11040/00067/PLEADING/02166174.DOCX }
     Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 9 of 12
                                                       CASE NO.: 4:18cv00207-RH-CAS
                                                                          Page 9 of 12

individual capacity, as in Nichols, the Second Amended Complaint should be

dismissed with prejudice based on qualified immunity. See, Id.

   C. Dismissal with Prejudice Based on the Eleventh Amendment.

      It is well settled that 42 U.S.C. §1983 does not create a cause of action for

money damages against the States, a State agency, or State officials in their official

capacities. McKinley v. Kaplan, 177 F.3d 1253, 1256 (11th Cir. 1999) (citing,

Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) (internal citations

omitted); Small v. McDonough, 2008 WL 2359899, *3 (N.D. Fla. Jun. 5, 2008)

(citing, Will v. Michigan Dep’t of State Police, 491 U.S. 58, 64 (1989)).

      To the extent the Second Amended Complaint seeks monetary damages

against Dr. Vilchez in her official capacity, the claims are barred. McKinley, 177

F.3d at 1256. Because no amendment will cure this deficiency, the Second

Amended Complaint should be dismissed with prejudice as to Dr. Vilchez. Arthur,

569 Fed. Appx. at 686; Ziemba, 256 F.3d at 1213.

   D. Dismissal with Prejudice Due to Lack of Physical Injuries.

      “No federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury suffered while

in custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). The

Eleventh Circuit is in accord that under 42 U.S.C. § 1997e(e), compensatory and

punitive damages are unavailable absent physical injury. See, Al-Amin v. Smith,

                           {Firm/11040/00067/PLEADING/02166174.DOCX }
        Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 10 of 12
                                                         CASE NO.: 4:18cv00207-RH-CAS
                                                                           Page 10 of 12

637 F.3d 1192, 1199 (11th Cir. 2011) (stating that the law of the Eleventh Circuit

is “unmistakably” that § 1997e(e) precludes the recovery of punitive damages in

the absence of the requisite physical injury); Smith v. Allen, 502 F.3d 1255, 1271

(11th Cir. 2007) (stating that § 1997e(e) precludes an inmate’s claims for

compensatory and punitive damages without a prior showing of physical injury).

The physical injury requirement applies to all federal claims, including

constitutional claims. Harris v. Garner, 216 F.3d 970, 984-85 (11th Cir. 2000).

         Here, Plaintiff alleges no physical injuries which resulted from Dr. Vilchez’s

acts or omissions. [Doc. 23]. Dismissal is warranted. See, 42 U.S.C. § 1997e(e);

Al-Amin, 637 F.3d at 1199; Smith, 502 F.3d at 1271. Dismissal with prejudice is

proper because a more carefully drafted pleading would not state a claim for relief.

Arthur, 569 Fed. Appx. at 686; Ziemba, 256 F.3d at 1213.

   I.       CONCLUSION

         For the reasons outlined in this Motion to Dismiss, the Second Amended

Complaint should be dismissed with prejudice in its entirety against Dr. Vilchez.

                          LOCAL RULE 7.1 CERTIFICATE

         Undersigned counsel hereby certifies that a good faith conference with the

adverse party is not required pursuant to Local Rule 7.1(B) because Plaintiff is

currently incarcerated.



                             {Firm/11040/00067/PLEADING/02166174.DOCX }
     Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 11 of 12
                                                      CASE NO.: 4:18cv00207-RH-CAS
                                                                        Page 11 of 12

                     LOCAL RULE 7.1(F) CERTIFICATE

      Undersigned counsel hereby certifies that the word processing program

undersigned counsel used to prepare this Motion shows that the entire Motion

contains a total of 2,519 words.

      WHEREFORE, Defendant DR. VILCHEZ, respectfully requests that this

Honorable Court enter an Order dismissing with prejudice the Second Amended

Complaint against her, and granting such other relief in favor of this Defendant as

this Court deems just and proper.

      DATED this 18th day of May, 2019.

                                          CRUSER,   MITCHELL,   NOVITZ,
                                          SANCHEZ, GASTON & ZIMET, LLP

                                          /s/ Ana C. Françolin Dolney, Esquire
                                          ANA C. FRANÇOLIN DOLNEY, ESQ.
                                          Florida Bar No.: 23162
                                          121 S. Orange Avenue, Suite 1500
                                          Orlando, FL 32801
                                          Tel:407-730-3535/Fax:407-730-3540
                                          Email: flcourtfilings@cmlawfirm.com
                                          afrancolin@cmlawfirm.com
                                          Attorneys for Defendant Dr. Vilchez


                         CERTIFICATE OF SERVICE

       I HEREBY certify that on the 18th day of May, 2019, I electronically filed
the foregoing document with the Clerk of the Court using CM/ECF. I also certify
that the foregoing document is being served this day on all counsel of record or pro
se parties, either via transmission of Notices of Electronic Filing generated by


                          {Firm/11040/00067/PLEADING/02166174.DOCX }
    Case 4:18-cv-00207-RH-MAF Document 48 Filed 05/18/19 Page 12 of 12
                                                    CASE NO.: 4:18cv00207-RH-CAS
                                                                      Page 12 of 12

CM/ECF or in some other authorized manner for those counsel or parties who are
not authorized to receive electronically Notices of Electronic Filing.

                                        CRUSER,   MITCHELL,   NOVITZ,
                                        SANCHEZ, GASTON & ZIMET, LLP

                                        /s/ Ana C. Françolin Dolney, Esquire
                                        ANA C. FRANÇOLIN DOLNEY, ESQ.
                                        Florida Bar No.: 23162
                                        121 S. Orange Avenue, Suite 1500
                                        Orlando, FL 32801
                                        Tel:407-730-3535/Fax:407-730-3540
                                        Email: flcourtfilings@cmlawfirm.com
                                        afrancolin@cmlawfirm.com
                                        Attorneys for Defendant Dr. Vilchez

                               SERVICE LIST
                        David T. Curry, DC#106409
                     CASE NO. 4:18cv00207-RH-CAS
          United States District Court, Northern District of Florida

David T. Curry, DC#106409, Hamilton Correctional Institution, 10650 SW 46th
Street, Jasper, Florida 32052. Served via US First Class mail.

Donna M. Laplante, Esq., Office of the Florida Attorney general, PL 01 The
Capitol, Tallahassee, Florida 32399. Donna.laplante@myfloridalegal.com

Elizabeth M. Van Den Berg, Esq., Office of the Florida Attorney general, PL 01
The            Capitol,        Tallahassee,           Florida           32399.
elizabeth.vandenberg@myfloridalegal.com




                        {Firm/11040/00067/PLEADING/02166174.DOCX }
